DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of species I, claims 1-14 in the reply filed on 4/12/2021 is acknowledged.
Claims 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species.

                                                     Status
In applicant’s response to election/restriction (4/12/2021), applicant amended claims 1 and 8, canceled claims 2, 7, 9 and 14-20 and added new claims 21 and 22. 
Claims 1, 3-6, 8, 10-13, 21 and 22 are currently pending. 

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 3/27/2019 and 6/10/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-6, 8, 10-13, 21 and 22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite an abstract idea grouped in certain methods of organizing human activities.  This judicial exception is not integrated into a practical application and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.   

Step 1
    Applying Step 1 of the analysis for patentable subject matter to the claims, it is determined that the claims are directed to the statutory category of a process (claims 1, 3-6, 21)  and a machine (server computer comprising processor and non-transitory computer-readable medium of claims 8, 10-13 and 22).  (Step 1: Yes) Therefore, we proceed to Step 2A, Prong 1.

Step 2A Prong 1
   Claim 1 is considered representative of the claimed invention. 
   Claim 1 recites a method comprising: 
   receiving, by a server computer from a sender device operated by a sender, an assent request message corresponding to an interaction, the assent request message comprising a set of receivers, a sender identifier, and resource characteristics 
   transmitting, by the server computer to a set of receiver devices, each receiver device, of the set of receiver devices, corresponding to a receiver, of the set of receivers, an assent request notification comprising at least a subset of the resource characteristics, the assent request notification at least initiating display of an interface on the receiver device comprising the resource characteristics, an image, and an interface element for generating a commitment response message; 
    receiving, by the server computer from at least a subset of the set of receiver devices, a plurality of commitment response messages to commit to receiving the resource, wherein each commitment response message, of the plurality of commitment response messages, comprises a receiver identifier, of a plurality of unique receiver identifiers;
     for at least one commitment response message, of the plurality of commitment response messages:
             searching, by the server computer, an identity database for the receiver identifier; 
             based on the receiver identifier, determining, by the server computer, whether a valid interaction assertion exists for the receiver, wherein the interaction assertion includes a statement specifying whether the receiver has a valid payment account and a statement specifying whether the payment account has available funds above the price of the resource;   
server computer, an interaction credential for the receiver wherein the interaction credential is a limited-use payment token redeemable for the price of the resource upon delivery of the resource;     
       generating, by the server computer, a commitment object, the commitment object comprising the resource characteristics, the sender identifier, the receiver identifier, and a sequence identifier unique to the commitment object; 
      transmitting, by the server computer, a notification of commitment to the sender, indicating that the receiver will proceed with the interaction;
      receiving, by the server computer, a notification that the receiver has received the resource; and  
      redeeming, by the server computer, the interaction credential for the price of the
resource.

    Under a broadest reasonable interpretation, the claim limitations (excluding the italicized language) recite an abstract idea under certain methods of organizing human activity as the claim recites a process of performing a transaction for the purchase of an item that includes generating and processing of a token. The mere nominal recitation of generic computer components (server computer, devices) does not necessarily restrict the claim from reciting an abstract idea. Thus, the claim 1 recites an abstract idea. (Step 2A Prong 1: Yes) 



Step 2A Prong 2
    This judicial exception is not integrated into a practical application because the  additional elements – server computer, devices, database, interface - result in no more than simply applying the abstract idea using generic computer elements recited at a high level of generality (see specification, e.g., paras 22, 53 (device), 44(server computer), 60(database), figs 5, 6 (interface)).  The server computer receives and transmits information, makes determinations about an interaction (can be performed or not); the devices receive and transmit information to perform the transaction and information is communicated through an interface on the devices; information about users is stored in the database.   Each of these additional elements, individually or in combination, amounts to no more than merely using these computer components as tools to perform the abstract idea (See e.g., MPEP §2106.05(f)).  Thus, these additional elements do not meaningfully limit the abstract idea and hence do not integrate the abstract idea into a practical application.   (Step 2A Prong 2: No)
 
Step 2B   
    As discussed above with respect to integration of the abstract idea into a practical application (Step 2A, Prong 2), the additional elements – server computer, devices, database, interface - do not add significantly more to the exception.  The additional elements amount to no more than instructions to apply the exception using generic components.   Merely “applying” the exception using generic computer components fails to provide an inventive concept.  These additional elements, when considered separately or in combination, are not sufficient to amount to significantly more than the judicial exception. Therefore the claim is not patent eligible. (Step 2B: NO)
 For the above-cited reasons, claim 1 is not patent eligible under 35 USC 101.  
   Similar arguments are applicable to independent claim 8, which recites limitations that are substantially similar to those of claim 1.  Therefore, the claim is rejected under a similar rationale as claim 1 described above.    
    Claim 8 recites additional elements, not present in claim 1 – a processor, non-transitory computer readable medium coupled to the processor – that result in no more than simply applying the abstract idea using generic computer elements recited at a high level of generality (see specification, e.g., para 42, 43, showing processor with memory).  The processor receives and transmits information, makes determinations about an interaction (can be performed or not).   Each of these additional elements, individually or in combination, amounts to no more than merely using these computer components as tools to perform the abstract idea (See e.g., MPEP §2106.05(f)).  Thus, these additional elements do not meaningfully limit the abstract idea and hence do not integrate the abstract idea into a practical application.   (Step 2A Prong 2: No)

Dependent claims 3-6, 10-13, 21 and 22 are also rejected under 35 U.S.C. 101.     Dependent claims 3 (generating event), 4 (describing the interaction credential that is created), 6 (describing conditions of the assent request message and determining if the receiver meets them) and 21(further describing a validation statement to affirm to ok or deny the transaction) further define the abstract idea, and thus correspond to certain methods of organizing human activity and hence are abstract for the reasons presented above for claim 1.      
    Claim 3 also recites an additional limitation – storing…an event…- which is insignificant extra-solution activity, data storing. This activity is incidental to the primary process (performance of the abstract idea) (see MPEP 2106.05(g)) and does not impose any meaningful limits on practicing the abstract idea. Therefore the claim is directed to an abstract idea. 
   Claim 5 recites an additional element – social network computer – from which the server computer of the first limitation of claim 1 receives a message. Similar arguments are applicable here as for the server computer of claim 1, as the specification indicates a social network computer may be a server computer (para 58).  This additional element, individually or in combination, amounts to no more than merely using this computer component as a tool to perform the abstract idea (see e.g., MPEP 2106.05(f)).  Thus, this additional element does not meaningfully limit the abstract idea and hence does not integrate the abstract idea into a practical application and is not sufficient to amount to significantly more than the abstract idea. 
   The limitations of claims 10-13 and 22 are similar to the limitations of claims 3-6 and 21, respectively.  Therefore, similar arguments are applicable to claims 10-13 and 22  as were applied to claims 3-6 and 21.     
   For the reasons cited above, claims 1, 3-6, 8, 10-13, 21 and 22 are not patent eligible under 35 USC 101.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-6, 8, 10-13, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Davis et al. (U.S. 2018/0365680) in view of Wardman (U.S. 2015/0371221) and further in view of Jean et al. (U.S. 2009/0210315).
    Re claim 1: Davis shows a method comprising:
    receiving, by a server computer from a sender device operated by a sender, an assent request message corresponding to an interaction, the assent request message comprising a set of receivers, a sender identifier, and resource characteristics corresponding to a resource, the resource characteristics comprising a price of the resource and a type of the resource
(paras 108, 109, showing an offer to purchase sent from a merchant device to a server computer (see para 35 and fig 1, 108) and fig 3a(300 from merchant to server); where offer includes merchant identifier, sender identifier, payment amount and product ID;     
para 267 shows advertisement –offer to purchase may include image of product;  
paras 68 and 81 showing multiple messages can be received by server and sent to multiple devices and client app on merchant device has contacts list to which messages can be sent);   

   transmitting, by the server computer to a set of receiver devices, each receiver device, of the set of receiver devices, corresponding to a receiver, of the set of receivers, an assent request notification comprising at least a subset of the resource characteristics, the assent request notification at least initiating display of an interface on the receiver device comprising the resource characteristics, an image, and an interface element for generating a commitment response message
(paras 68 and 81 from the first claim limitation in conjunction with para 119, fig 3a (300 from merchant through server to consumer), server sending request message to consumer, where response contains same information as the request; paras 54, 55 showing client device with interface manager controlling GUI allowing user to create messages and view messages from others); 

    receiving, by the server computer from at least a subset of the set of receiver devices, a plurality of commitment response messages to commit to receiving the resource, wherein each commitment response message, of the plurality of commitment response messages, comprises a receiver identifier, of a plurality of unique receiver identifiers
(para 119,  consumer responding to payment request message, para 119, fig 3a (300 from merchant through server to consumer), server sending request message to consumer, where consumer responding to payment request message where response contains same information as the request, i.e., receiver identifier);

     for at least one commitment response message, of the plurality of commitment response messages:
             searching, by the server computer, an identity database for the receiver identifier (para 100); 
            generating, by the server computer, a commitment object, the commitment object comprising the resource characteristics, the sender identifier, the receiver identifier, and a sequence identifier unique to the commitment object 
(paras 100, 103,  showing generating a transaction package (interpreted as commitment object)  that includes transaction ID (interpreted as sequence identifier unique to the commitment object) associated with a payment amount, a consumer, a merchant); 

   Davis does not expressly show the following:   
             based on the receiver identifier, determining, by the server computer, whether a valid interaction assertion exists for the receiver, wherein the interaction assertion includes a statement specifying whether the receiver has a valid payment account and a statement specifying whether the payment account has available funds above the price of the resource;  
              if the valid interaction assertion exists for the receiver, creating, by the server computer, an interaction credential for the receiver wherein the interaction credential is a limited-use payment token redeemable for the price of the resource upon delivery of the resource;   
        redeeming, by the server computer, the interaction credential for the price of the
resource.
   Regarding the above limitations, Wardman shows locating a user account on a server and determining whether a purchase can proceed (which is interpreted as checking for sufficient funds for the purchase) and upon determining it can, generating a time limited token for the user (para 42) (noting that an approval is interpreted as a statement of a valid account and a statement that the account has sufficient funds; para 42 further showing providing the token for payment).         
   It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Davis that shows users engaging in payment transactions, the process of Wardman as relates to verifying a transaction can occur based on a valid account and balance, as such process allows a buyer to engage in secure transactions (Wardman, para 8) and to reduce the risk of fraud to a seller (Davis, para 99).     

   Davis in view of Wardman does not expressly show, but Jean shows  
      transmitting, by the server computer, a notification of commitment to the sender, indicating that the receiver will proceed with the interaction
(paras 101,  55, 58, shows in conjunction with user offering an item for sale that begins a negotiation, a buyer committing to a purchase and sending such to the seller); 
      receiving, by the server computer, a notification that the receiver has received the resource
(para 62, lines 11-15, showing notification of receipt of resource and 63 funds being released for payment).     
   It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have incorporated into Davis and Wardman, that show users engaging in a transaction through use of a limited use token, the process of Jean, wherein the transaction process and payment is controlled by a server (e.g. through a limited use token created in Wardman) in order to control payment for an item that has been received and meets a buyer’s satisfaction.    
   Re claim 3:  Davis further shows generating and storing to the identity database, by the server computer, an event corresponding to the commitment object (paras 104, 106, 126, showing storing in form of a graph object, an event corresponding to the transaction package(that contains the transaction ID, where the event may be attempted or competed, current transaction status, etc.)  
   Re claim 4:  Wardman further shows wherein the interaction credential is restricted based on one or more of a time or an amount (para 42 showing time restriction).
    It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Davis that shows users engaging in payment transactions, the process of Wardman that uses a token in the transaction, in order to provide for a transaction without providing specific user account information (Wardman, para 2).     
   Re claim 5:  Davis further shows an assent request message from a user (merchant user) to a social network site then to other users (per claim 1), wherein the assent request message is initially received by a social network computer which forwards the assent request message to the server computer (para 258 (on page 27, last four lines in the column that begin “A web server may be used…” and continuing to the 2nd column, line 3) showing a web server between a social network server and client devices where the server receives and routes messages between social network and one or more client systems, where client systems include users who are buyers and users who are merchants/sellers (see fig 2, client app 202)     
   Re claim 6:   Wardman further shows wherein the assent request message further comprises one or more conditions and the method further comprises determining, by the server computer by querying the identity database, whether the one or more conditions are met 
(para 42, where condition is interpreted as offer price  (e.g., you get the item on condition that you pay this price) and checking the identity database regarding account indicates an amount in an account can pay for the item).    
   It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Davis that shows users engaging in payment transactions, the process of Wardman that determines that a user (e.g., potential purchaser) can actually satisfy terms of an offer, in order to prevent unnecessary processing of a transaction that will not result in a sale for a merchant/seller.      
   Re claim 21:   Wardman further shows wherein the statement specifying whether the receiver has the valid payment account and the statement specifying whether the payment account has available funds above the price of the resource are “yes” or “no” statements
(para 42, showing locating a user account on a server and determining whether a purchase can proceed (which is interpreted as checking for sufficient funds for the purchase) and upon determining it can, generating a time limited token for the user (para 42) (noting that an approval is interpreted as a “yes” statement of a valid account and a statement that the account has sufficient funds).
Note:  As the statements are presented in the alternative, Examiner has addressed the “yes” statement. 
    It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Davis that shows users engaging in payment transactions, the process of Wardman that determines that a user (e.g., potential purchaser) can actually satisfy terms of an offer, in order to prevent unnecessary processing of a transaction that will not result in a sale for a merchant/seller.      

   Re claims 8, 10-13 and 22: The limitations closely parallel the limitations of claims 1, 3-6 and 21; therefore claims 8, 10-13 and 22 are rejected under a similar rationale. Re claims 8, 10-13 and 22, Davis shows a processor and non-transitory computer-readable medium coupled to the processor (see, e.g. para 52).  

Conclusion
        The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nicholas (U.S. 2006/0085259) – facilitating a cooperative purchasing service over social networks
Katzin et al. (U.S. 2012/0158589) – social media payment platform 

       Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROL A SEE whose telephone number is (571)272-9742.  The examiner can normally be reached on M-Th 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on 571-272-8105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CAROL A SEE/Examiner, Art Unit 3696                                                                                                                                                                                                        /RAJESH KHATTAR/Primary Examiner, Art Unit 3693